SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1255
CA 12-00242
PRESENT: SMITH, J.P., CENTRA, LINDLEY, AND WHALEN, JJ.


TY ELECTRIC CORPORATION, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

RAYMOND DELMONTE, DEFENDANT-APPELLANT.


MICHAEL J. CROSBY, HONEOYE FALLS, FOR DEFENDANT-APPELLANT.

GATES & ADAMS, P.C., ROCHESTER (MAX G. KINSKY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Monroe County Court (Vincent M.
Dinolfo, J.), entered November 16, 2011. The order affirmed an order
of the Rochester City Court (Ellen M. Yacknin, J.), entered May 26,
2011 awarding money damages to plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff, an electrical contractor, commenced this
action in City Court to recover the sum due on unpaid bills in
connection with work performed at defendant’s home. On a theory of
quantum meruit, City Court awarded plaintiff $7,681.98 plus
disbursements, statutory costs, and statutory interest. Defendant
appealed to County Court, which affirmed the order of City Court.

     Defendant contends that City Court did not have subject matter
jurisdiction pursuant to UCCA 202 because quantum meruit is an
equitable doctrine. Under the circumstances of this case, we reject
that contention. “Generally, the determinant as to whether a claim is
at law or at equity is the nature of the relief which, under the facts
alleged, could fairly compensate the party bringing the claim . . . If
money damages alone could achieve that end, the action is generally at
law” (Hudson View II Assoc. v Gooden, 222 AD2d 163, 168). In this
case, plaintiff sought only money damages on the theory of quantum
meruit, as compensation for the work performed. Thus, we conclude
that City Court had subject matter jurisdiction. Contrary to
defendant’s further contention, plaintiff met its burden of
establishing the reasonable value of its services (see Crane-Hogan
Structural Sys., Inc. v State of New York, 88 AD3d 1258, 1260). “In
construction contract cases, ‘[t]he customary method of calculating
damages on a [quantum meruit] basis . . . is actual job costs plus an
allowance for overhead and profits minus amounts paid’ ” (id., quoting
Najjar Indus. v City of New York, 87 AD2d 329, 331-332, affd 68 NY2d
                                 -2-                          1255
                                                         CA 12-00242

943; see Whitmyer Bros. v State of New York, 47 NY2d 960, 962), and
plaintiff established that amount.




Entered:   December 21, 2012                   Frances E. Cafarell
                                               Clerk of the Court